Citation Nr: 0927615	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  04-38 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a disability rating greater than 
10 percent for a cervical spine disability.

2.  Entitlement to a disability rating greater than 
20 percent for a lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1955to September 
1959 and October 1959 to July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which denied, in pertinent part, 
the Veteran's claims for disability ratings greater than 
10 percent for a cervical spine disability and greater than 
20 percent for a lumbosacral spine disability and also denied 
the Veteran's claim for a compensable disability rating for 
post-traumatic arthritis of the right temporomandibular joint 
(TMJ).  A Travel Board hearing was held at the RO in May 
2009. 

In November 2008, the RO assigned a higher 20 percent rating 
for the Veteran's service-connected post-traumatic arthritis 
of the right TMJ.  The Veteran withdrew his appeal on this 
issue in a written statement date-stamped as received by the 
RO in December 2008.  See 38 C.F.R. § 20.204 (2008).  
Accordingly, an issue relating to post-traumatic arthritis of 
the right TMJ is no longer before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected cervical spine disability 
is manifested by marked painful limitation of motion-no more 
than 10 degrees of forward flexion, and significant pain.

3.  The Veteran's service-connected lumbosacral spine 
disability is manifested by difficulty bending over and 
forward flexion of only 20 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no higher, for 
a service-connected cervical spine disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5290 (effective 
before September 26, 2003); 38 C.F.R. § 4.71a, DC 5237 
(effective September 26, 2003).  

2.  The criteria for a 40 percent rating, but no higher, for 
a service-connected lumbosacral spine disability have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5295 (effective before 
September 26, 2003); 38 C.F.R. § 4.71a, DC 5237 (effective 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In an October 2005 letter, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters informed the Veteran to submit medical evidence 
showing that his service-connected cervical and lumbosacral 
spine disabilities had worsened and noted other types of 
evidence the Veteran could submit in support of his claims.  
The Veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of this 
letter, the Board finds that VA has satisfied substantially 
the requirement that the Veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below, the evidence supports assigning a 
30 percent rating for the Veteran's service-connected 
cervical spine disability.  The evidence also supports 
assigning a 40 percent rating for the Veteran's service-
connected lumbosacral spine disability.  Thus, any failure to 
notify and/or develop these claims under the VCAA cannot be 
considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In response to all of this notice, the Veteran 
informed VA in June 2007 that he had no further information 
or evidence to submit in support of his claims.

The Board notes that, for an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Here, the Veteran 
received Vazquez-Flores notice in May 2008.  Thus, the Board 
finds that VA met its duty to notify the appellant of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's increased rating claims for cervical 
and lumbosacral spine disabilities are being granted in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues on appeal have been obtained and are 
associated with the Veteran's claims file; the Veteran does 
not contend otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
has been provided with VA examinations which addressed the 
current nature and severity of his service-connected cervical 
and lumbosacral spine disabilities.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that his service-connected cervical and 
lumbosacral spine disabilities are more disabling than 
currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2008); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Veteran's service-connected cervical spine disability is 
evaluated currently as 10 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5290 (limitation of motion of the cervical 
spine).  The Veteran's service-connected lumbosacral spine 
disability is evaluated currently as 20 percent disabling 
under 38 C.F.R. § 4.71a, DC 5295 (lumbosacral strain).  VA 
revised the criteria for diagnosing and evaluating the spine 
effective September 26, 2003.  Thus, the Veteran is entitled 
to the application of the version of the regulation that is 
more favorable to him from the effective date of the new 
criteria; only the former criteria are to be applied for the 
period prior to the effective date of the new criteria.  
VAOPGCPREC 3-2000.

As relevant to this appeal, under DC 5290, effective before 
September 26, 2003, a 10 percent rating is warranted for 
slight limitation of motion of the cervical spine warrants.  
A 20 percent rating is warranted for moderate limitation of 
motion of the cervical spine.  A maximum 30 percent rating is 
warranted for severe limitation of motion of the cervical 
spine. See 38 C.F.R. § 4.71a, DC 5290 (effective before 
September 26, 2003). 

Under DC 5295, effective before September 26, 2003, a 
20 percent rating is warranted for muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
DC 5295 (effective before September 26, 2003).

Additionally, effective September 26, 2003, all rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, DC's 
5235 to 5243 (2004).  The amendment changed the diagnostic 
code numbers used for all spine disabilities and instituted 
the use of a General Rating Formula for diseases and injuries 
of the spine for the new DC's 5235 to 5243.  

Under the General Rating Formula, a 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, the 
combined range of motion of the cervical spine greater than 
270 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 
40 percent rating is warranted for evidence of unfavorable 
ankylosis of the entire cervical spine, forward flexion of 
the thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted for evidence of unfavorable ankylosis of 
the entire thoracolumbar spine.  A maximum 100 percent rating 
is warranted for evidence of unfavorable ankylosis of the 
entire spine.  These ratings are assigned with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  See generally 38 C.F.R. 
§§ 4.71a, DC's 5235-5243 (effective September 26, 2003).

Under the revised rating criteria, the combined range of 
motion refers to the sum of forward flexion, extension, left 
and right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, 
weakness, and excess fatigability must be considered when 
determining the appropriate evaluation for a disability using 
the limitation of motion diagnostic codes.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 
4.59 (which requires consideration of painful motion with any 
form of arthritis), the Veteran's complaints of pain have 
been considered in the Board's review of the diagnostic codes 
for limitation of motion.

The recent medical evidence shows that, on VA examination in 
June 2003, the Veteran's complaints included constant low 
back pain with marked limitation of motion and "significant 
problems related to his neck" with painful limitation of 
motion.  The Veteran reported that he last had worked in 1991 
"after sustaining injuries in a motor vehicle accident."  
He reported injuring his back following two motor vehicle 
accidents in 1979 and 1991.  The Veteran also reported using 
a back support "approximately one to two times a week, but 
not on a regular basis."  He stated that his back "is quite 
stiff and sore in the morning and remains painful throughout 
the day.  Any bending or lifting is markedly painful to him.  
Once he flexes forward, he has difficulty straightening up."  
He also stated that he had considerable difficulty driving 
and turning his head and neck from side to side.  Physical 
examination of the cervical spine showed significantly 
painful limitation of neck motion, significant pain with 
limited extension of 10 degrees, flexion to 20 degrees, 
"quite obviously painful" lateral flexion to 20 degrees 
bilaterally, and painful lateral rotation limited to 
30 degrees.  Physical examination of the lumbosacral spine 
showed pain mainly at the lumbosacral area, difficulty 
standing erect "and it is quite obvious he is in pain when 
he simply bends over to take his shoes and socks off or get 
on and off the examining table."  There was painful 
limitation of back motion, and a slight list to the left when 
he attempted forward flexion.  He had no more than 10 degrees 
of painful forward flexion, painful limitation of extension 
of less than 10 degrees, less than 10 degrees of lateral 
flexion bilaterally, hypoactive deep tendon reflexes, normal 
motor strength in the lower extremities, painful straight leg 
raising and limited at 45 degrees bilaterally in the supine 
or sitting position, and significant pain in the low back 
area at 20 degrees of straight leg raising.  X-rays of the 
cervical spine showed prominent narrowing at C6-7 with 
minimal narrowing at C3-4, C5-6, and C7-T1.  X-rays of the 
lumbosacral spine showed degenerative disc disease and 
forward subluxation at L4-5.  There were no indications of 
instability or incoordination in the lumbosacral spine 
although weakness and fatigability "appear to be major 
factors of his low back impairment."  The diagnoses included 
significant, painful, disabling degenerative arthritic 
changes of the cervical spine with marked functional 
impairment related to any activity involving simple turning 
of the head and neck from side to side or any 
flexion/extension type of movements; and major lumbosacral 
spine disability associated with advanced degenerative disc 
disease/arthritis of the lumbar spine and significant 
functional impairment related to any activity involving 
prolonged standing, sitting, walking, repeated bending, heavy 
lifting, or twisting of the lower back.  

In a June 2003 letter to the U.S. Department of Labor's 
Office of Worker's Compensation, Bruce A. van Dam, M.D., 
stated that the Veteran had a diagnosis of degenerative L4 
spondylolisthesis and stenosis "aggravated by industrial 
injury."  The Veteran complained of persistent symptoms in 
both lower extremities, especially on the left side, with 
pain extending all the way to his feet at times, and markedly 
increased lumbar pain with prolonged sitting.  The Veteran 
reported continued difficulty with prolonged ambulation 
because of the pain.  Physical examination showed no acute 
distress, a somewhat shuffling gait, mild weakness of the 
tibialis anterior and extensor hallucis longus bilaterally, 
slightly more on the left than the right side, and positive 
straight leg raising with complaints of lumbosacral pain but 
no radicular lower extremity pain bilaterally.  The diagnoses 
included degenerative L4 spondylolisthesis with stenosis.  
Dr. van Dam stated that the Veteran continued "to experience 
the effects of an aggravation of a pre-existing L4 
spondylolisthesis."  Dr. van Dam also stated that the 
Veteran was not totally disabled "but has a significant 
permanent partial disability."  Dr. van Dam concluded that 
the Veteran "is capable or working in a sedentary capacity 
without prolonged sitting or standing."

In a September 2003 letter, Dr. van Dam stated that the 
Veteran had returned "complaining that not long after being 
seen last he experienced increased pain in the left lower 
extremity."  The Veteran reported that "some days he has 
difficulty weight bearing on the left lower extremity because 
of the increased symptoms."  

In a December 2003 letter, David Barba, M.D., stated that the 
Veteran described his low back pain as 5/10 "at best" and 
7/10 "at worst."  The Veteran also described his low back 
pain as "a constant dull ache with occasional pain in the 
right medial leg."  The Veteran reported experiencing 
urinary frequency for approximately 1 year but denied any 
bowel problems.  The Veteran currently was on worker's 
compensation disability.  Physical examination showed a 
supple neck with a full range of motion, no tenderness to 
palpation in the cervical or lumbosacral spine, and negative 
straight leg raising at 90 degrees bilaterally.  Neurologic 
examination showed full orientation, normal facial symmetry 
and sensation, a midline tongue, 5/5 motor strength in all 
extremities, intact sensation, normal heel and toe walking, 
and a slight flexed posture when he started walking but no 
difficulties once walking.  X-rays of the lumbar spine were 
reviewed and suggested spondylosis with lumbar spine stenosis 
at L4-5.  Dr. Barba stated that the Veteran's bladder 
symptoms "could be due to lumbar spondylosis vs. urinary 
outflow obstruction."  The impressions included low back 
pain due to lumbar spondylosis by report.

On VA spine examination in February 2004, the Veteran's 
complaints included constant pain and spasms in the 
lumbosacral spine and decreased range of motion aggravated by 
any bending, stooping, squatting, or lifting, some weakness 
of the lower extremities, and painful limitation of motion in 
the cervical spine.  The Veteran reported that he wore a 
lumbar support several times a week.  His history of two 
motor vehicle accidents was noted.  He denied any 
instability, incoordination, lower extremity weakness, 
changes in bladder or bowel habits, or any focal neurologic 
deficit in either lower extremity.  The Veteran also denied 
any upper extremity radiculopathy or focal neurologic deficit 
of either upper extremity.  He reported pain and fatigability 
in the cervical spine.  Physical examination of the 
lumbosacral spine showed a somewhat shuffling gait, 
10 degrees of painful forward flexion "but is able to 
actually flex to 60 degrees."  He had extension to 
10 degrees, rotation to 20 degrees in each direction, lateral 
bending to 30 degrees in each direction, 5/5 motor strength 
in all extremities except for 4/5 motor strength in the 
extensor hallucis longus and tibialis anterior, symmetrical 
deep tendon reflexes, intact sensation to light touch, and 
positive straight leg raising at 60 degrees bilaterally.  
Physical examination of the cervical spine showed pain at 
10 degrees of flexion and an ability to flex to 40 degrees, 
extension to 40 degrees, rotation to 30 degrees in each 
direction, and lateral bending to 20 degrees in each 
direction, symmetrical deep tendon reflexes, generally weak 
motor strength, and intact sensation.  The VA examiner noted 
that, with both the Veteran's cervical and lumbosacral spine 
problems, he reported experiencing "several days each month 
in which he is incapacitated and must be confined to mostly 
bed rest or limited motion."  This examiner stated that the 
Veteran's range of motion of the lumbosacral spine was 
limited by pain but not by weakness on repetitive activity or 
lack or endurance.  The diagnoses were degenerative disc 
disease L4-5 with L4 spondylolisthesis with chronic stenosis 
and moderate functional impairment and degenerative disc 
disease of the cervical spine primarily at C5-6 but also at 
C3-4 and C7-T1 with restricted range of motion.

On VA peripheral nerves examination in February 2004, the 
Veteran's complaints included pain and numbness down the 
right leg and on the lateral aspect and in to the great toe.  
His history of motor vehicle accidents which "caused trouble 
to his neck and his back" was noted.  The Veteran reported 
that he experienced numbness 5 or 6 times a week for an hour 
at a time.  He denied any neck radiculopathy.  He also denied 
any flare-ups with pain, weakness, fatigability, or 
functional loss.  It was noted that the Veteran was retired 
so his numbness did not interfere with his employment.  
"This is no radiculopathy, per se."  The Veteran also 
denied any bowel or bladder symptoms related to his 
neurological or spinal conditions.  "He complains of 
increased frequency" but no loss of control.  Neurological 
examination showed full orientation, 5/5 motor strength 
throughout, symmetric reflexes, intact sensation, normal gait 
and station, and negative straight leg raising bilaterally.  
The VA examiner determined that there were no bowel or 
bladder problems associated with the Veteran's spinal 
conditions.  This examiner also opined that, although "it is 
difficult to say when" the Veteran's lumbar radiculopathy 
began, "it probably began after the second [motor vehicle] 
accident which was when he was in civilian life."  This 
examiner noted further that the Veteran's electromyelogram 
(EMG) "finds no radiculopathy as well anywhere."  The 
diagnoses included lumbar spondylolisthesis and cervical 
spondylosis.  

In a January 2006 letter, Dr. van Dam stated that he had 
treated the Veteran for degenerative L4 spondylolisthesis 
with stenosis and a neurogenic bladder.  He also noted that 
the Veteran had mild left L5 motor radiculopathy and had been 
evaluated by a urologist "who has documented a neurogenic 
bladder secondary to lumbar spinal stenosis."  

On VA examination in January 2006, the Veteran's complaints 
included continued back and neck pain.  He reported that his 
back pain was 5/10 generally but increased to 9/10 with 
sitting and coughing and his neck pain was 3/10 but increased 
to 8/10 "with various movements."  The Veteran also 
reported occasional tingling in the right leg.  He denied any 
bladder or bowel incontinence.  The Veteran reported further 
that he used a back brace intermittently but did not use a 
neck brace.  His flare-ups of back pain were not accompanied 
by additional limitation of motion due to weakness, fatigue, 
or lack of endurance.  The Veteran also noted some right leg 
unsteadiness.  "He has had no formal episodes of incapacity, 
recommended by a physician, although he does spend a 
considerable amount of time in bed when his pain flares up."  
Physical examination of the lumbosacral spine showed no 
spasm, mild tenderness of the paralumbar region, straight leg 
raising on the right to 50 degrees with pain, sitting 
straight leg raising to 75 degrees produced mild back pain, 
and a very cautious gait with slightly flexed hip and knee 
posture.  Range of motion testing of the lumbosacral spine 
showed rotation to 25 degrees in each direction with pain, 
forward flexion to 75 degrees with pain, lateral flexion to 
15 degrees in each direction with pain, and extension to 
15 degrees in each direction with pain.  There was no 
additional limitation of motion due to pain, weakness, 
fatigue, or lack of endurance following repetitive testing.  
Physical examination of the cervical spine showed moderate 
tenderness in the posterior neck region and trapezius without 
spasm.  Range of motion testing of the cervical spine showed 
extension to 35 degrees with neck pain, flexion to 35 degrees 
with neck pain, lateral flexion to 25 degrees in each 
direction with neck pain, and rotation to 55 degrees in each 
direction with neck pain.  The diagnoses were chronic back 
pain secondary to lumbosacral spine strain with extensive 
lumbar disc disease and L4 spondylolisthesis and chronic neck 
pain secondary to degenerative cervical disc disease with 
subjective complaints of neck pain and objective findings of 
limitation of motion in the neck.  

On private outpatient treatment  in July 2007, the Veteran 
complained of some low back pain.  Physical examination 
showed complaints of pain on movement of the left lower 
extremity.  The assessment included chronic low back pain 
which was stable currently.

In a December 2007 letter, Linhkieu Thi Nguyen, M.D., stated 
that the Veteran's medical conditions included a car accident 
which had led to a back injury (spondylolisthesis/spinal 
stenosis).  

On VA examination in June 2008, the Veteran's complaints 
included constant back and neck pain.  The Veteran stated 
that he did not wear a neck brace or collar.  He reported 
that, although he had not worked for many years, his 
activities of daily living were affected significantly by his 
neck pain.  He also reported that he experienced marked 
painful limitation of neck motion while driving "and must 
constantly turn his body in order to look from side to side.  
Similarly, he has considerable limitation of extension 
requiring him to bend backwards in order to look upwards."  
The Veteran reported further that he experienced daily flare-
ups of neck pain with normal activities.  The Veteran stated 
that he also had experienced radicular symptoms in both lower 
extremities with pain and paresthesias radiating distally to 
the dorsum of the feet, right greater than left, in the past 
11/2 years.  He also reported experiencing "perhaps 5 or 
6 episodes of functional incapacity related to either his 
neck or back with periods of incapacity lasing as long as 
3 weeks" in the past 12 months.  Physical examination of the 
cervical spine showed marked painful limitation of motion, no 
obvious muscle spasm or weakness, slight tenderness in the 
posterior neck musculature down to the cervicothoracic level, 
normal motor function, intact sensation in the upper 
extremities, and quite limited repetitive movements of the 
cervical spine due to pain.  Physical examination of the 
lumbosacral spine showed he moved slowly with apparent low 
back pain, difficulty in bending over simply to remove his 
socks and shoes, "he must roll over onto his side when 
attempting to raise [himself] up from the examining table," 
pain at the lumbosacral level with diffuse tenderness and 
muscle spasm and significant flattening of the spinal 
structures, and symptomatic straight leg raising at 
70 degrees on the right and at 50 degrees on the left with 
marked limitation at 20 degrees on each side in the supine 
position with low back pain.  Range of motion testing of the 
cervical spine showed 0 degrees of extension, no more than 
10 degrees of forward flexion, only 10 degrees of lateral 
flexion in each direction limited by pain, and painful 
limitation of lateral rotation of 20 degrees to the right and 
30 degrees to the left.  Range of motion testing of the 
lumbosacral spine showed considerable painful limitation of 
motion with forward flexion of only 20 degrees, 0 degrees of 
extension, pain with 10 degrees of lateral flexion in each 
direction, and 10 degrees of lateral rotation in each 
direction.  X-rays of the cervical spine showed multiple 
levels of discogenic disease, evidence of posterior 
osteophytic spurring at C5-6 with degenerative discogenic 
changes at C2-3 and C3-4 with marked, and virtually complete, 
degenerative discogenic changes at C6-7 and C7-T1.  X-rays of 
the lumbosacral spine showed degenerative disc disease at L5-
S1 levels with spondylolisthesis L4-5 and degenerative 
arthritic changes of the posterior facet articulations at L4-
5 and L5-S1.  

The VA examiner discussed the Veteran's neck and back 
disabilities extensively in the June 2008 VA examination 
report.  He stated that the Veteran "would appear to have a 
very definite disability related to" his cervical spine and 
"a significant disability" in his lumbosacral spine.  This 
examiner also stated that there was no indication of 
instability or incoordination in the cervical spine and 
weakness was not a factor although fatigability and lack of 
endurance was present.  This examiner stated further that the 
Veteran experienced "rather significant functional 
impairment in relation to any activities involving movement 
of the low back" and weakness, fatigability, and lack of 
endurance all were factors in his low back disability.  The 
diagnoses were multiple levels of degenerative 
discogenic/arthritic changes of the cervical spine with 
functional impairment involving simply turning the head and 
neck from side to side or simple flexion and extension when 
working overhead and degenerative discogenic/arthritic 
changes of the lumbosacral spine at L4-5 and l5-S1 with 
grade 1 anterolisthesis (i.e., spondylolisthesis) at L4-5 
associated with transient lumbar radiculopathy.  

The VA examiner also reviewed the claims file in June 2008 
and stated that, "while somewhat symptomatic, the Veteran 
apparently did not have evidence of a significant disability 
prior to the industrial injury of February 1991."  He opined 
that the Veteran sustained major injuries in the motor 
vehicle accident which occurred in February 1991 "with 
significant aggravation of pre-existing degenerative 
changes."  He also opined that the Veteran's disability was 
"a combination of injuries sustained in military service and 
the subsequent normal aging process.  However, the majority 
of his current difficulties must be attributed to the effects 
of the industrial injury of February 1991."  The VA examiner 
concluded that 80 percent of the Veteran's disability was due 
to his February 1991 motor vehicle accident and 20 percent 
existed prior to this accident.  

The Board finds that the evidence supports assigning a 
30 percent rating for the Veteran's service-connected 
cervical spine disability under 38 C.F.R. § 4.71a, DC 5237.  
See 38 C.F.R. § 4.71a, DC 5237 (2008).  On VA examination in 
June 2003, the Veteran reported that he had considerable 
difficulty driving and turning his head and neck from side to 
side.  Physical examination of the cervical spine showed 
significantly painful limitation of neck motion with limited 
extension of 10 degrees, flexion to 20 degrees, "quite 
obviously painful" lateral flexion to 20 degrees 
bilaterally, and painful lateral rotation limited to 
30 degrees.  The diagnoses included marked functional 
impairment of the cervical spine related to any activity 
involving simple turning of the head and neck from side to 
side or on flexion or extension.  

VA examination in February 2004 showed cervical spine pain at 
10 degrees of flexion although the Veteran could flex to 
40 degrees, extension to 40 degrees, rotation to 30 degrees 
in each direction, and lateral bending to 20 degrees in each 
direction, symmetrical deep tendon reflexes, generally weak 
motor strength, and intact sensation.  VA examination in 
January 2006 showed moderate tenderness in the posterior neck 
region and trapezius without spasm.  Range of motion testing 
of the cervical spine showed extension to 35 degrees with 
neck pain, flexion to 35 degrees with neck pain, lateral 
flexion to 25 degrees in each direction with neck pain, and 
rotation to 55 degrees in each direction with neck pain.  

Finally, on VA examination in June 2008, the Veteran reported 
that he experienced marked painful limitation of neck motion 
while driving "and must constantly turn his body in order to 
look from side to side.  Similarly, he has considerable 
limitation of extension requiring him to bend backwards in 
order to look upwards."  The Veteran also reported that he 
experienced daily flare-ups of neck pain with normal 
activities.  Physical examination of the cervical spine 
showed marked painful limitation of motion, no obvious muscle 
spasm or weakness, slight tenderness in the posterior neck 
musculature down to the cervicothoracic level, normal motor 
function, intact sensation in the upper extremities, and 
quite limited repetitive movements of the cervical spine due 
to pain.  Range of motion testing of the cervical spine 
showed 0 degrees of extension, no more than 10 degrees of 
forward flexion, only 10 degrees of lateral flexion in each 
direction limited by pain, and painful limitation of lateral 
rotation of 20 degrees to the right and 30 degrees to the 
left.  The VA examiner stated that the Veteran "would appear 
to have a very definite disability related to" his cervical 
spine.  This examiner also stated that there was no 
indication of instability or incoordination in the cervical 
spine and weakness was not a factor although fatigability and 
lack of endurance were present.  Because the Veteran has less 
than 15 degrees of forward flexion in the cervical spine, the 
Board finds that the criteria for a 30 percent rating, and no 
higher, for a cervical spine disability under DC 5237 have 
been met.  See 38 C.F.R. § 4.71a, DC 5237 (2008).  

The Board also finds that the evidence supports assigning a 
40 percent rating for the Veteran's service-connected 
lumbosacral spine disability under DC 5237.  Id.  The medical 
evidence shows that the Veteran's service-connected 
lumbosacral spine disability has worsened significantly 
during the pendency of this appeal.  On VA examination in 
June 2003, the Veteran reported using a back support 
"approximately one to two times a week, but not on a regular 
basis."  He stated that his back "is quite stiff and sore 
in the morning and remains painful throughout the day.  Any 
bending or lifting is markedly painful to him.  Once he 
flexes forward, he has difficulty straightening up."  
Dr. van Dam stated in a June 2003 letter that the Veteran 
continued "to experience the effects of an aggravation of a 
pre-existing L4 spondylolisthesis."  He also stated that the 
Veteran was not totally disabled "but has a significant 
permanent partial disability."  

On VA spine examination in February 2004, the Veteran's 
complaints included constant pain and spasms in the 
lumbosacral spine and decreased range of motion aggravated by 
any bending, stooping, squatting, or lifting.  He reported 
that he wore a lumbar support several times a week.  Physical 
examination of the lumbosacral spine showed 10 degrees of 
painful forward flexion although he could flex to 60 degrees, 
extension to 10 degrees, rotation to 20 degrees in each 
direction, lateral bending to 30 degrees in each direction.  
The VA examiner stated that the Veteran's range of motion of 
the lumbosacral spine was limited by pain but not by weakness 
on repetitive activity or lack of endurance and diagnosed him 
as having degenerative disc disease L4-5 with L4 
spondylolisthesis with chronic stenosis and moderate 
functional impairment.

On VA examination in January 2006, physical examination of 
the lumbosacral spine showed no spasm or lift, mild 
tenderness of the paralumbar region, straight leg raising on 
the right to 50 degrees with pain, sitting straight leg 
raising to 75 degrees with mild back pain, and a very 
cautious gait with slightly flexed hip and knee posture.  
Range of motion testing of the lumbosacral spine showed 
rotation to 25 degrees in each direction with pain, forward 
flexion to 75 degrees with pain, lateral flexion to 
15 degrees in each direction with pain, and extension to 
15 degrees in each direction with pain.  There was no 
additional limitation of motion due to pain, weakness, 
fatigue, or lack of endurance following repetitive testing.  

Finally, on VA examination in June 2008, physical examination 
of the lumbosacral spine showed that the Veteran moved slowly 
with apparent low back pain and difficulty in bending over 
simply to remove his socks and shoes, "he must roll over 
onto his side when attempting to raise [himself] up from the 
examining table," pain at the lumbosacral level with diffuse 
tenderness and muscle spasm and significant flattening of the 
spinal structures, symptomatic straight leg raising at 
70 degrees on the right and at 50 degrees on the left with 
marked limitation at 20 degrees on each side in the supine 
position with low back pain.  Range of motion testing of the 
lumbosacral spine showed considerable painful limitation of 
motion with forward flexion of only 20 degrees, 0 degrees of 
extension, pain with 10 degrees of lateral flexion in each 
direction, and 10 degrees of lateral rotation in each 
direction.  The VA examiner concluded that the Veteran had 
"a significant disability" in his lumbosacral spine.  This 
examiner also concluded that the Veteran experienced "rather 
significant functional impairment in relation to any 
activities involving movement of the low back" and weakness, 
fatigability, and lack of endurance all were factors in his 
low back disability.  Because the Veteran has less than 
30 degrees of forward flexion in the lumbosacral spine, the 
Board finds that the criteria for a 40 percent rating, and no 
higher, for a lumbosacral spine disability under DC 5237 have 
been met.  See 38 C.F.R. § 4.71a, DC 5237 (2008).

The Board also must consider whether the Veteran is entitled 
to a separate disability rating for any associated objective 
neurologic abnormalities.  The Board observes initially that 
the RO denied the Veteran's claim of service connection for a 
neurogenic bladder, including as secondary to a service-
connected lumbosacral spine disability, in an August 2007 
rating decision .  This decision was not appealed and it 
became final.  See 38 U.S.C.A. § 7105 (West 2002).  The RO 
also recently denied the Veteran's application to reopen this 
claim in a May 2009 rating decision.  

The medical evidence shows that the Veteran has not reported 
consistently to his post-service treating physicians whether 
he experiences bladder or bowel impairment associated with 
his service-connected spine disabilities.  For example, 
although Dr. Barba stated in December 2003 that the Veteran 
had reported experiencing urinary frequency for approximately 
one year and opined that the Veteran's bladder symptoms 
"could be due to lumbar spondylosis vs. urinary outflow 
obstruction," on VA spine examination two months later in 
February 2004, the Veteran denied any lower extremity 
weakness, changes in bladder or bowel habits, any focal 
neurologic deficit in either lower extremity, and any upper 
extremity radiculopathy or focal neurologic deficit of either 
upper extremity.  Physical examination in February 2004 
showed 5/5 motor strength in all extremities except for 4/5 
motor strength in the extensor hallucis longus and tibialis 
anterior, symmetrical deep tendon reflexes, and intact 
sensation to light touch.  

On VA peripheral nerves examination in February 2004, the 
Veteran again denied any bowel or bladder symptoms related to 
his neurological or spinal conditions.  "He complains of 
increased frequency" but no loss of control.  Neurological 
examination showed full orientation, 5/5 motor strength 
throughout, symmetric reflexes, intact sensation, normal gait 
and station, negative straight leg raising bilaterally.  The 
VA examiner determined that there were no bowel or bladder 
problems associated with the Veteran's spinal conditions.  
This examiner also noted that the Veteran's EMG had found no 
radiculopathy "anywhere."  

In January 2006, Dr. van Dam stated that he had treated the 
Veteran for degenerative L4 spondylolisthesis with stenosis 
and a neurogenic bladder.  He also noted that the Veteran had 
been evaluated by a urologist "who has documented a 
neurogenic bladder secondary to lumbar spinal stenosis."  On 
VA examination that same month, in January 2006, however, the 
Veteran again denied any bladder or bowel incontinence.  

The Court has held that the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court also has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  The Board notes that there are several medical 
opinions in the claims file which indicate that the Veteran 
experiences bladder impairment associated with his service-
connected spine disabilities based on his inconsistently 
reported history of bladder problems.  Given the Veteran's 
inconsistencies in reporting his bladder problems to his 
post-service treating physicians, and because the more recent 
medical evidence indicates that Veteran has denied 
experiencing any bladder or bowel impairment, to the extent 
that medical opinions in the Veteran's claims file are based 
on this inconsistently reported history, the Board finds that 
such medical evidence is not probative on the issue of 
whether the Veteran is entitled to a separate disability 
rating for any associated objective neurologic abnormalities.  
Thus, there is no competent medical evidence supporting the 
assignment of a separate disability rating for any associated 
objective neurologic abnormalities.

The potential application of 38 C.F.R. § 3.321(b)(1) (2008) 
has been considered.  The Veteran has been retired since 
1991.  Dr. van Dam concluded in June 2003 that the Veteran 
"is capable or working in a sedentary capacity without 
prolonged sitting or standing."  Thus, the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2008).  In this regard, the Board finds that 
there has been no showing by the Veteran that his 
disabilities have resulted in marked interference with his 
prior employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  The Board observes that the higher ratings 
assigned for the Veteran's service-connected spine 
disabilities contemplate significant disability.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).












	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a 30 percent rating, but no higher, for a 
cervical spine disability is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to a 40 percent rating, but no higher, for a 
lumbosacral spine disability is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


